Case 09-44943   Doc 1260   Filed 10/08/18 Entered 10/08/18 09:52:35   Desc Main
                           Document      Page 1 of 36
Case 09-44943   Doc 1260   Filed 10/08/18 Entered 10/08/18 09:52:35   Desc Main
                           Document      Page 2 of 36
Case 09-44943   Doc 1260   Filed 10/08/18 Entered 10/08/18 09:52:35   Desc Main
                           Document      Page 3 of 36
Case 09-44943   Doc 1260   Filed 10/08/18 Entered 10/08/18 09:52:35   Desc Main
                           Document      Page 4 of 36
Case 09-44943   Doc 1260   Filed 10/08/18 Entered 10/08/18 09:52:35   Desc Main
                           Document      Page 5 of 36
Label Matrix for Case    09-44943
                 local noticing     Doc 1260230 W.
                                                Filed   10/08/18
                                                   Monroe PT LLC   Entered 10/08/18 09:52:35
                                                                                     A-1 TechnologyDesc Main
0752-1                                          Document
                                            William B Guthrie    Page 6 of 36        115 Broadway, Ste. 1304
Case 09-44943                                DLA Piper LLP US                               New York, NY 10006-1626
Northern District of Illinois                230 W. Monroe St Ste 1900
Chicago                                      Chicago, IL 60606-4710
Mon Oct 8 09:33:41 CDT 2018
AVERBUCH, YEVGENIY                           Aaron Allen                                    Aaron Debord
926 Adams Ct.                                Zachery Howell                                 20402 Cisco Hill Ct
Vernon Hills, IL 60061-1328                  3267 DeOvan Ave                                Katy, TX 77450-7421
                                             Stockton CA 95204-1355


Accountemps Div. of                          Adam Blumenstein                               Adam William Angione
Robert Half International                    2817 Medill Place                              65 Morton St Apt 5i
Attn: Karen Lima                             Los Angeles, CA 90064-4643                     New York, NY 10014-4076
5720 Stoneridge Dr
Pleasanton, CA 94588-2732

Advanstar Communications Inc                 Aetna Health Holdings, LLC as Successor-by-M   Aimee Vicencio
Wagner Falconer & Judd                       Cozen O’Connor                                 5838 Birch Ct Apt H
c/o Michael DuPont                           One Liberty Place                              Oakland, CA 94618-1646
80 S 8th St Suite 1700                       1650 Market Street
Minneapolis, MN 55402-2110                   Philadelphia, PA 19103-7301

Alan Hopfensperger                           Alan Malchuk                                   Alan Mikesell
4635 Howard Ave.                             4217 Lake Cliff Dr                             16284 Wrestle Creek Road
Cincinnati, OH 45223-1622                    Clemmons, NC 27012-8409                        Wapakoneta, OH 45895-8147



Alan P. Malchuk                              Alan Sallman                                   Alana Hutchins
4217 Lake Cliff Drive                        3210 Wheatridge                                414 Scotts Way
Clemmons, NC 27012-8409                      Pearland, TX 77581-2441                        Augusta, GA 30909-3135



Albert Chiodi                                Alexander Rishkes                              Alexander Sears
PO Box 1758                                  22 West 77 St.                                 6920 Heathstone Ct
Mount Dora, FL 32756-1758                    #56                                            Fairfax Station, VA 22039-1828
                                             New York, NY 10024-5154


Alexander Wan                                Alexander Williams                             Alexandra Horowitz
77-34 113th St                               77 W 24th St PH-A                              353 Riverside Dr.
Apt. 2B                                      New York, NY 10010-3230                        4-B
Forest Hills, NY 11375-7136                                                                 New York, NY 10025-2766


Alexis Frasz                                 Alfred Ducharme Jr.                            Alfredo Flores
80 Cottonbrook Rd                            12028 Valleyheart Drive                        808 E Bell
Dover Foxcraft, ME 04426-3902                Studio City, CA 91604-2043                     PO Box 857
                                                                                            Stanton, TX 79782-0857


Alicia Webb                                  Alis Gheorshies                                Alisse Sikes
90 Stull Drive                               14805 NE 13th Cir                              159 Greenfield St.
Benton, MO 63736-8274                        Vanconver, WA 98684-3670                       Buffalo, NY 14214-1941
Allan Kyle SallmanCase 09-44943   Doc 1260AllanFiled
                                                Sutker10/08/18 Entered 10/08/18 09:52:35
                                                                                 Allen Gunter Desc Main
3210 Wheatridge                                Document          Page
                                          3201 Sleepy Hollow Drive    7 of 36    11100 Pairnoy Lane
Pearland, TX 77581-2441                    Plano, TX 75093-3410                   Austin, TX 78739-2100



Allied National, Inc.                      Alta Kreindler                         Amanda Gepson
4551 W 107th St Suite 100                  7080 East Aracoma Drive                1940 Franciscan Way #114
Overland Park, KS 66207-4037               Cincinnati, OH 45237-2318              Alameda, CA 94501-6021



Amanda Rowley                              Amelia Herring                         Amy Neiman
590 10th St Apt 2                          12370 Buchanan Hwy                     103 Rouse Ct.
Brooklyn, NY 11215-4406                    Temple, GA 30179-2767                  Pleasant Hill, CA 94523-4630



Ana Gomes                                  Andrea Holman                          Andrew Nordquist
88 Hillside Ave                            1011 Hunters Circle                    638 Adams St. NE
Milford, CT 06460-7809                     Benton, IL 62812-2879                  Minneapolis, MN 55413-2144



Andrew Pickholtz                           Andrew Sleezer                         Andrew Stroh
814 Rose Blossom Drive                     811 S Knoxville Ave                    11 2nd St. Extension
Ref.CF-2                                   Tulsa, OK 74112-3843                   Donora, PA 15033-1716
Cupertino, CA 95014-4214


Angela Mentz                               Angela Walls                           Anna Mae Grace
63 Ford St                                 5163 Eliots Oak Rd                     1310 S. Charles St.
Hamden CT 06517-2538                       Columbia, MD 21044-1853                Baltimore, MD 21230-4219



Annamaria Mastrocola                       Arne Van Der Heyde                     Arnold Gambill
53 Lynrose Circle                          853 N Medina Line Rd                   6016 Bethania Tobaccoville Rd
Schwenksville, PA 19473-1690               Akron, OH 44333-1323                   Pfafftown, NC 27040-9013



Arthur Melville                            Ashok Thota                            Ayana Azim
279 Redding Road                           1247 Lake Side Drive Apt 1033          PO Box 9698
Redding, CT 06896-2823                     Sunnyvalle, CA 94085-1007              Kansas City, MO 64134-0698



BACH, BRADFORD                             BARRY G STEED                          BEN HOFFMAN,
1773 Delta Dr.                             50 EAGLE LANE                          1925 10th St.
Aurora, IL 60503-5716                      ELDORADO IL 62930-3665                 Cuyahoga Falls, OH 44221-3829



BERI, TINA CHITRAKSHI                      BOWEN, KEITH                           BRADFORD, DREW
14 Fountayne Ct.                           1375 Rebecca Dr., #409                 1931 W. Crystal St., #1B
Princeton, NJ 08540-7823                   Hoffman Estates, IL 60169-1043         Chicago, IL 60622-3137
BUDIDHA, GAUTAM Case 09-44943        Doc 1260Barbara
                                                 Filed   10/08/18 Entered 10/08/18 09:52:35
                                                     Coleman                                     Desc Main
                                                                                    Barbara Cross-Madrigal
3042 W. Wellington Ave., #2                      Document
                                             213 Hessian Hills Road Page 8 of 36    1505 St. Lawrence Ave.
Chicago, IL 60618-6924                        Croton On Hudson, NY 10520-2111        Bronx, NY 10460-3226



Barbara Keim                                  Barbara Leone                          Barbara Shapiro
301 East Hunters Ridge                        2892 Roxbury Road                      140 S. Blvd. Of Presidents
Valmeyer, IL 62295-3108                       Winter Park, FL 32789-3315             Sarasota, FL 34236-1702



Barbara Swanson                               Barrett & Saramma Knudsen              Barry Steed
18126 US 84-285                               616 NW 193r St                         50 Eagle Lane
Santa Fe, NM 87506-0983                       Edmond, OK 73012                       Eldorado, IL 62930-3665



Ben Dotson                                    Ben Engebreth                          Benjamin Johanson
900 Wildes Road                               15 Lefferts Pl                         99 Oakvue Road
Fallon, NV 89406-7845                         Brooklyn, NY 11238-2708                Pleasant Hill, CA 94523-3611



Bernard Hussman                               Beth Hauptle                           Beth McGuire
P.O. Box 2461                                 8615 Camden St.                        31045 Sutherland Drive
Vashon, WA 98070-2461                         Alexandria, VA 22308-2316              Redlands, CA 92373-7631



Bette Sprague                                 Betty Asher                            Blake Pitchford
PO Box 26853                                  c/o Greenwood Asher & Associates       7 Charles St. #1F
Santa Ana, CA 92799-6853                      42 Business Centre Dr Suite 206        New York, NY 10014-3042
                                              Miramar Beach, FL 32550-6995


Bob McNeal                                    Bongseok Suh                           Bonnie Prusak
5761 Bouquet Canyon                           10440 Deerwood Dr. Apt 332             4664 Venetian Way
Somerset, CA 95684-9418                       Houston, TX 77042-1139                 Frisco, TX 75034-6694



Brad Dennis                                   Brandon Newman                         Brenda Stewart
32202 Avenger Place                           23934 Fitch Road                       2211 Calle Cacique
Rancho Palos Verdes, CA 90275-6004            Thompsonville, IL 62890-3403           Santa Fe, NM 87505-4944



Brent Llora                                   Brent Randall                          Bret Gilsdorf
3047 Cross Anchor Rd                          2861 Treat Blvd                        121 Brainerd Ave
Woodruff, SC 29388-9587                       Concord, CA 94518-3561                 Libertyville, IL 60048-2102



Bret Hrbek                                    Brian Fahselt                          Brian Ford
1207 Windsor Ct                               1600 Stout St.                         11151 Jellico Ave.
Front Royal, VA 22630-3752                    Suite 1000                             Granada Hills, CA 91344-4020
                                              Denver, CO 80202-3133
Brian Gutknecht Case 09-44943           Doc 1260BrianFiled  10/08/18 Entered 10/08/18 09:52:35
                                                      Kleinfeldt                                    Desc Main
                                                                                       Brian Nordschow
2128 Lattice Ct.                                     Document
                                                1735 Big Ridge Rd   Page 9 of 36       1968 185th Ave.
Plano, TX 75075-3512                             Harrisby, IL 62946-4937                Decorah, IA 52101-7550



Brian Warner                                     Britta Riley                           Broadview Networks
8121 Sehome Road                                 240 Broadway #502                      c/o Lisa LaCalle
Blaine, WA 98230-9564                            Brooklyn, NY 11211-8408                45-18 Court Square
                                                                                        LIC NY 11101-2955


Brook Leonard                                    Bruce Gibbons                          Bruce R Canny
1001 Skyline Dr.                                 3655 Habersham Rd                      6060 Southwest Rd Apt B
Seneca, MO 64865-9334                            Unit 127                               Platteville, WI 53818-8807
                                                 Atlanta, GA 30305-5403


Bryan McFarland                                  Bryan Ripka                            Burt Weiss
6351 Danville Ct.                                3221 SW Avalon Way #308                7430 Cromwell
Newburgh, IN 47630-2185                          Seattle, WA 98126-4424                 Saint Louis, MO 63105-2919



C Rick Harter                                    CAMPBELL, MEGHAN                       CAROLYN WYSOCKI
567W 600 N                                       7377 N. Rogers, #205                   17 BUNKER HILL RUN
Middletown IN 47356                              Chicago, IL 60626-5963                 EAST BRUNSWICK NJ 08816-3315



CARVAJAL, MANUEL                                 COOK, JASON L                          Camille M Jones-Mitchell
825 Spring Ct.                                   330 N. Jefferson, #704                 5238 S Kenwood Ave #3
Lake Zurich, IL 60047-2848                       Chicago, IL 60661-1193                 Chicago IL 60615-4019



Camille Schenkel                                 Capron Levine                          Cari Keener
365 Bridge St #4F                                250 W 88th, 603                        221 W. Buchanan Rd. #132
Brooklyn, NM 11201-3803                          New York, NY 10024-1761                Pittsburg, CA 94565-6560



Carl E   & Lisa Hites                            Carl E Campos                          Carl Johnson
8789 N   Meridan Rd                              610 W Hawthorne Drive                  302 Mountain Ridge Road
PO Box   627                                     Walnut Creek, CA 94596-6010            Millbrook, AL 36054-2137
Monon,   IN 47959-0627


Carl Treleaven Health Savings Account            Carol A D’Angelo                       (p)CAROL D ANGELO
15208 Gulf Blvd # 407                            3366 SE East Snow Rd                   3366 SE EAST SNOW ROAD
Madeira Beach, FL 33708-1861                     Point St Lucie, FL 34984-6415          PORT SAINT LUCIE FL 34984-6415



Carol L Powell                                   Carol Powell                           Carol Rollins
210 Gilger Avenue                                210 Gilger Ave.                        9521 Salem Hills Court
Martinez, CA 94553-3735                          Martinez, CA 94553-3735                Las Vegas, NV 89134-7883
Carol S Kay      Case 09-44943    Doc 1260CarolFiled
                                                Yost 10/08/18 Entered 10/08/18 09:52:35      Desc Main
                                                                                Carolyn Zareski
2459 SE TV Hwy                                Document
                                          11911 Jacaranda Place Page 10 of 36   302 Chestnut Hill Road
PMB 166                                   Cypress, TX 77429-2858                 Wilton, CT 06897-3501
Hillsboro, OR 97123-7919


Carolyne Challice                         Carrol Ehrhart                         Cathy Kamhi
178 Carriage Lane                         3536 Echo Valley Rd                    853 Seacrest Drive
Pacheco, CA 94553-5581                    Mt Joy, PA 17552-8626                  Largo, FL 33771-1329



Chad Brennan                              (c)CHAD MITSDARFFER                    Chapter 7 Trustee, Gus A. Paloian
6965 Fallen Timbers Dr                    17777 COUNTY ROAD 1325 N               on behalf of Canopy Account Holders
Dublin, OH 43017-3808                     ENFIELD IL 62835-4218                  131 S. Dearborn Street
                                                                                 Suite 2400
                                                                                 Chicago, IL 60603-5577

Charles R Anderson II                     Charles Wright                         Charlotte Nowak
132 Stockton Ave.                         2327 Richton St., Apt. 1               740 Klein Drive
Uniontown, PA 15401-2809                  Houston, TX 77098-3255                 Smithton, IL 62285-1402



Cheryl Ford                               Cheryl Graham                          Cheryl Ridge
11151 Jellico                             6333 La Jolla Blvd Unit 358            55 South Gore, Apt. 1-G
Granada Hills, CA 91344-4020              La Jolla, CA 92037-6619                Webster Groves, MO 63119-2937



Chris Bassett                             Chris Rzepka                           Christiane Fischer
11002 Nw 28Th Ct                          5840 W 83rd St                         04-74 48th Ave.
Vancouver, WA 98685-3625                  Burbank,IL 60459-1903                  Apartment 21AB
                                                                                 Long Island City, NY 11109-5709


Christina Keller-McComas                  Christina Kim                          Christine C Berkefelt
6427 Oakdale Ave.                         13202 Briar Forest Dr #4362            606 Oleander St
Woodland Hills, CA 91367-2718             Houston, TX 77077-2460                 Lake Jackson, TX 77566-6049



Christine Channing                        Christine Freeman                      Christine Harbin
139 E. Shipwreck Road                     12428 9th Dr. SE                       1517 Theresa Court, Apt. 111
Santa Rosa Beach, FL 32459-3014           Everett, WA 98208-6305                 Saint Louis, MO 63104-1394



Christine Schultz                         Christopher Palmer                     Claire Brenneman McMillan
307 Hyde Park Drive                       1057 Eagle Rd Apt Q-41                 26 Fairview Road
Hamilton, OH 45013-3462                   Wayne, PA 19087-3639                   Kirkwood, PA 17536-9300



Clark Grove                               Claude Rolo                            Claude-Andree Louissaint
127 Golden Hinde Blvd                     20 Upper Rd                            420 West 47th St., #4D
San Rafael, CA 94903-3818                 Salisbury, CT 06068-1724               New York, NY 10036-2315
Clay Hawkley     Case 09-44943       Doc 1260Compensia
                                                 Filed 10/08/18 Entered 10/08/18 09:52:35
                                                                                     Connie BingmanDesc Main
1400 Lee Hill Road #2                            Document          Page
                                             1731 Technology Dr.,. Ste. 810 11 of 36 609 Crebs Avenue
Boulder, CO 80304-0874                        San Jose, CA 95110-1325                  Carmi, IL 62821-1283



Connie Trebing                                Constance Irons                          Corner Bakery Cafe
1806 Patton Drive                             10106 Baldwin Ct                         12700 Park Central Dr.
Garland, TX 75042-8205                        Bethesda, MD 20817-1682                  Dallas, TX 75251-1523



Coventry Health Care, Inc.                    Craig Fry                                Craig Hanway
c/o Eric L. Scherling, Esq.                   10103 N. Canton Center                   303 W. Blaine St.
Cozen O’Connor                                Plymouth, MI 48170-3876                  Seattle, WA 98119-3026
1900 Market Street
Philadelphia, PA 19103-3527

Craig McCloud                                 Craig Verwers                            Cristine Ferguson
1053 Ramblewood Way                           5989 White Settlement Rd.                1064 Royal Mile
Lexington, KY 40509-2094                      Weatherford, TX 76087-6835               Birmingham, AL 35242-6061



Crystal Goodhall                              Curt Wilson                              Curtis Haley
110 Pentecost Way                             234 Bellingham Drive                     P.O. Box 316
Fort Walton Beach, FL 32547-2318              Barrington, IL 60010-4806                Rio Vista, TX 76093-0316



DING, HONGLIANG                               DIVITO, DAVID                            DROSCHAK, BRITTANY
23 Ludlow Ct.                                 1711 S. Ridge Dr.                        10881 Wheatlands Way
West Windsor, NJ 08550-3271                   Arlington Heights, IL 60005-3651         Huntley, IL 60142-4012



DUDNICHENKO, INNA                             Da Yang Yu                               Dale Lindsay
3939 Sidney Rd.                               2 Elmwood Park Drive, #614               1592 Eton Way
Huntingdon Valley, PA 19006-2348              Staten Island, NY 10314-7530             Crofton, MD 21114-1526



Dale Lonsford                                 Dale West                                Daniel Brawley
1107 Larksupr Ln                              3105 Hillview Rd                         PO Box 465
Taylor Lake Village, TX 77586-4724            Austin, TX 78703-1124                    Borger, TX 79008-0465



Daniel E Jenny                                Daniel Edelstein                         Daniel Fitzsimmons
404 Pelham Drive                              21 State St.                             515 Fenelon Place
Waynesbero VA 22980-1513                      Saranac Lake, NY 12983-2110              Dubuque, IA 52001-6632



Daniel Lind                                   Daniel M Maschmeier II                   Daniel M. Mascmeier II
374 Walsh Road                                4435 N. Wolcott Ave                      4428 N. Racine Ave
Atherton, CA 94027-6460                       Apt 2N                                   Apt GN
                                              Chicago, IL 60640-5825                   Chicago, IL 60640-5639
Daniel Meaux     Case 09-44943   Doc 1260Daniel
                                             Filed   10/08/18 Entered 10/08/18 09:52:35
                                                Ray Ormsby                      Daniel Young Desc Main
121 Hazelnut Dr                              Document
                                         PO Box 736         Page 12 of 36       445 S Snowmass Cir
Lafayette, LA 70508-4117                  Stanley, NC 28164-0736                 Superior, CO 80027-6119



Darin Riddles                             Darrell Kay                            Darryl Ehlert
1622 Red Fox Rd                           2459 SE Tv Hwy                         8114 Bo Jack Dr
Edmond, OK 73034-5830                     PMB 166                                Houston, TX 77040-2402
                                          Hillsboro, OR 97123-7919


David A Gaddis                            David Bedingfield                      David Bogstad
242 Espario Ave                           3250 Fm 3113                           11 Loma Vista
Pismo Beach, CA 93449                     Stanton, TX 79782-5068                 Walnut Creek, CA 94597-3409



David Brett and Phoebe Beasley            David Castello                         David Clarke
1807 E Poplar                             148 Pond View                          1836 Seahawk Lane
West Frankfort, IL 62896-1624             Evans, GA 30809-6682                   Navarre, FL 32566-8530



David Hawreluk                            David Huelsman                         David Krogdahl
4 Lakeridge Dr                            211 Cantwell Ct.                       18126 US 84-285
Matawan NJ 07747-3714                     Reynoldsburg, OH 43068-4329            Santa Fe, NM 87506-0983



David Landis                              David Lee                              David Metcalfe
240 Mercer St., Apt. 1303                 121 Secret Cove                        4453 White Road
New York, NY 10012-1590                   Hercules, CA 94547-2709                Marion, NY 14505-9551



David Nelson                              David Orton                            David Philofsky
6430 Elmoor                               17881 Hickory Cir                      3609 Shadow Ridge Dr
Troy, MI 48098-1898                       Omaha, NE 68130-2626                   Mckinney, TX 75072-4192



David Rees                                David Spencer                          David Warren
322 Apple Dr.                             3 Circle Oaks                          4777 Meadow Lake Drive
Crestview, FL 32536-4296                  Sandy, UT 84092-5503                   crestview FL 32539-6334



David Wellfare                            Dawn Reed                              De Anna Mirzadegan
2275 W 25th St. #79                       5546 Amby Dr                           14431 Fruitvale Ave
San Pedro, CA 90732-4955                  San Jose, CA 95124-6333                Saratoga, CA 95070-5642



Deborah Trout                             Debra Carp                             Debra J Karash
7533 Lupine Ct                            164 Agor Lane                          PO Box 783
Arvada, CO 80007-7938                     Mahopac, NY 10541-1331                 Marshall, NC 28753-0783
Deccan i ServicesCase    09-44943
                  Pvt. Ltd.         Doc 1260Dell Filed  10/08/18
                                                 Marketing, L.P.       Entered 10/08/18 09:52:35      Desc Main
                                                                                         Demetres Ventoouras
Plot No. 12C/1,South Phase                      Document          Page
                                            c/o Sabrina L. Streusand, Esq. 13 of 36      2-17 51 Avenue #606
Thiru-Vi-Ka Industrial Estate                Streusand & Landon, L.L.P.                 Long Island City, NY 11101-5871
Grundy, Chennai - 600 032                    515 Congress Avenue, Ste. 2523
INDIA                                        Austin, Texas 78701-3504

Demetres Ventouras                           Dena Taylor                                Dennis Malanga
400 Central Park West 8M                     3200 South 1st                             2520 Autumn Drive
New York, NY 10025-5833                      #1210                                      Manasquan, NJ 08736-2134
                                             Austin, TX 78704-6381


Dennis McCarthy                              Dennis Schaefer                            (p)INTERNAL REVENUE SERVICE
197 Long Meadow Road                         98-1375 Koaheahe Pl.                       CENTRALIZED INSOLVENCY OPERATIONS
Fairfield, CT 06824-1734                     #97                                        PO BOX 7346
                                             Pearl City, HI 96782-3539                  PHILADELPHIA PA 19101-7346


Desiree Farmer                               Devon Reddingius                           Dewitt Stern Group
71 Atwell Lane                               9129 Bearcat Rd                            ATTN: President
Monticello, NY 12701-2444                    New Port Richey, FL 34655-1227             420 Lexington Ave., Ste. 2700
                                                                                        New York, NY 10170-0199


Dewitt Stern Group Inc                       Diana M Austin                             Dianne Heyn
420 Lexington Ave., Ste. 2700                PO Box 21802                               104 Ridge View Circle
New York, NY 10170-0199                      Roanoke, VA 24018-0182                     Williamsburg, IA 52361-5400



Dido Galang                                  Dilks & Knopik, LLC                        Dimitri Nikouline
7615 Dayhill Dr                              35308 SE Center Street                     21323 Dumetz Lane
Spring, TX 77379-8296                        Snoqualmie, WA 98065-9216                  Woodland Hills, CA 91364-4411



Dimitri Nikouline                            Dimosthenis Katsis                         Dineshchandra Shah
21323 Dumetz Rd                              13602 Ulysses Ct.                          43862 Amity Place
Woodland Hills, CA 91364-4411                Bowie, MD 20720-5409                       Ashburn, VA 20147-3801



Dixie Simmons                                Donald O Warren                            Donald Wolcott
1307 Charles Ave                             PO Box 37832                               7204 Dogwood Ln
Carterville, IL 62918-5119                   Shreveport, LA 71133-7832                  Brimfield, IL 61517-9408



Donald Wood                                  Donna Brown                                Donna Christianson
PO Box 46                                    PO Box 392                                 906 Mossbridge Ct
Bonnie, IL 62816-0046                        Cave Creek, AZ 85327-0392                  Pleasant Hill, CA 94523-2468



Doreen Solomon                               Dorsey Kindler, Jr.                        Doug & Kathleen Watson
110 South Ranger Blvd                        106 Walnut Ave.                            c/o Watson & Maynez PC
Winter Park, FL 32792-4327                   Saint Clairsville, OH 43950-1702           1123 E Rio Grande
                                                                                        El Paso, TX 79902-4618
                 Case 09-44943
Douglas Charles Tanner             Doc 1260Douglas
                                               Filed   10/08/18 Entered 10/08/18 09:52:35
                                                   Weaver                                      Desc Main
                                                                                  Dr Janet Weathers
118 Ducane St                                  Document
                                           538 6th St         Page 14 of 36       23 Cinnamon Circle
Summerville, SC 29483-8345                  Juneau, AK 99801-1023                  Walpole, MA 02081-3651



Dudley Kenworthy                            Dudley Kenworthy                       Edward Alkire
1428 Gilmore St.                            3812 Laguna Ave                        318 Erie Avenue
Mountain View, CA 94040-2915                Palo Alto, CA 94306-2628               Seatle, WA 98122-6524



Edward P Nenonen                            Edward Popovich                        Edwin Tiu
125 West College Street                     P. O. Box 811002                       1228 Picadilly Lane
Harrisburg, IL 62946-2514                   Boca Raton, FL 33481-1002              Brentwood, CA 94513-5168



Egon Zehnder International, Inc.            Eileen Sheets                          Elizabeth Elwell
350 Park Ave 8th Floor                      6784 Route 9                           1072 Lodi Ave.
New York, NY 10022-6079                     Hudson, NY 12534-8908                  S Lake Tahoe, CA 96150-7613



Elizabeth Harris                            Elizabeth Porter                       Elizabeth Sternberg
2033 Camel Lane # 6                         1181 SW 26 Ave                         32 Domingo Ave # 1
Walnut Creek, CA 94596-5937                 FT Lauderdale, FL 33312-3017           Berkeley, CA 94705-2448



Elizabeth Williams                          Ellen Sandles                          Ellen Sandles
P.O. Box 168                                145 East 16th St Apt 9H                145 East 16th Street #914
Morley, MO 63767-0168                       New York, NY 10003-3427                New York, NY 10003-3405



Emily Meyers                                Engergizer                             Eric Chan
215 N Lisk Dr                               Plot No. 12C/1,South Phase             22763 Watkins St.
Hainesville, IL 60030-3649                  Thiru-Vi-Ka Industrial Estate          Hayward, CA 94541-6671
                                            Grundy, Chennai - 600 032
                                            INDIA

Eric Eslich                                 Eric Lemons                            Eric Saltzman
2990 N Indiana Street                       1404 Gilmore St.                       411 North New River Drive East
Golden, CO 80401-1464                       Mountain View, CA 94040-2915           Ste 605
                                                                                   Fort Lauderdale, FL 33301-3179


Erika Lloyd                                 Erika Reed                             Erika Witler
4503 Parkview Drive                         6212 Alamanda Hills Boulevard          4144 N. Sheridan Road
Salt Lake City, UT 84124-3940               Lakeland, FL 33813-7802                #604
                                                                                   Chicago, IL 60613-2069


Erin Bast                                   Erin Kantola                           Ernest Riefenhauser
510 East 82nd St.                           12732 N Rodeo Land Ave                 7 Grace Lane
Apt. 2B                                     Marana, AZ 85653-8141                  Cortlandt Manor, NY 10567-6317
New York, NY 10028-7108
Esther McClellan Case 09-44943          Doc 1260Evelyn
                                                    Filed   10/08/18 Entered 10/08/18 09:52:35
                                                       Petersen                        FAVEL, ERIC Desc Main
315 Liveoak Ct.                                     Document
                                                88 E Toledo Court  Page 15 of 36       7377 N. Rogers, #205
Martinez, CA 94553-3573                         Gilbert, AZ 85295-5043                 Chicago, IL 60626-5963



Fifth Third Bank                                Financial Technology Partners LP       First Plaza Group Trust
Alan J Statman & Teresa M Dickinson             & FTP Securities LLC                   c/o Kirkland & Ellis LLP
200 W Madison St Suite 3820                     Skadden Arps Slate et al               601 Lexington Avenue
Chicago, IL 60606-3465                          155 N Wacker Dr Suite 2700             New York, New York 10022-4694
                                                Chicago, IL 60606-1720

Foundation Capital VI, LP                       Franchise Tax Board                    Frank Matulich
Pillsbury Winthrop, Shaw, Pittman LLP           BANKRUPTCY SECTION MS A340             1110 W 6th Ave.
650 Town Center Drive, Suite 700                PO BOX 2952                            #606
Costa Mesa, CA 92626-7122                       Sacramento, CA 95812-2952              Anchorage, AK 99501-1957


Frank Rogers                                    Fred Jacobs                            Frederick Fix
111 Colonial Dr                                 310 Gillette Drive                     8210 W 66Th Ave
Bennettsville, SC 29512-3450                    Franklin, TN 37069-4193                Arvada, CO 80004-3325



GEIGER, JAY                                     GRE Morgan Lane LLC                    Gabrielle Gagnon
2115 Patriot Blvd                               c/o Woodmont Properties                C O Powers
Glenview, IL 60026-8018                         119 Cherry Hill Road, Ste. 110         3119 E. Brigadoon Ct.
                                                Parisppany, NJ 07054-1123              Hernando, FL 34442-5426


Gail Gresham                                    Galina Kramer                          Gareld Bilyew
7343 El Camino Real                             701 Minna #9                           1719 E. 935th Ave.
Suite 213                                       San Francisco, CA 94103-2786           Oblong, IL 62449-3307
Atascadero, CA 93422-4697


Garnie C Drinnon II                             Garry Duncan                           Gary Boyer
14830 Hideaway Ln                               732 Scenic Lane                        3449 146th St.
Goldsboro, MD 21636-1283                        Nelsonville, OH 45764-9501             Toledo, OH 43611-2513



Gary Brumby                                     Gary Corder                            Gary Jackson
67850 Carroll                                   6828 N. 1350th St.                     230 Half Mile Road
Cathedral City, CA 92234-2414                   Robinson, IL 62454-6333                Southport, CT 06890-3030



Gary K Gartner                                  Gary L Ackerman                        Gayle Pinn
2082 Montane Drive E                            12115 Bellstead Drive                  109 Bristol Common
Golden CO 80401-8097                            Glen Allen, VA 23059-7115              Williamsburg, VA 23188-2663



Gene Heupel                                     General Electric Capital Corp          George Alfonso
6511 Forestview Lane N                          1010 Thomas Edison Blvd SW             308 N Barranca Ave
Maple Grove, MN 55369-6143                      Cedar Rapids, IA 52404-8247            Glendora CA 91741-2430
George Scott     Case 09-44943   Doc 1260Georgeann
                                             FiledWellfare
                                                     10/08/18 Entered 10/08/18 09:52:35      Desc Main
                                                                                Georgene Whipkey
PO Box 281                                   Document
                                         2275 W. 25th St. #79 Page 16 of 36     444 Redstone Church Road
Girdwood, AK 99587-0281                   San Pedro, CA 90732-4955                 Perryopolis, PA 15473-1284



Geri Lupariello                           Glenn Fielitz                            Glenn Solomon
7112 Goldengate Drive                     63 Shoreline Dr                          c/o Jay Pomerantz
Cincinnati, OH 45244-4107                 Columbia, SC 29229-7300                  Fenwick & West, LLP
                                                                                   801 California St.
                                                                                   Mountain View, CA 94041-1990

Greggory McFarlyn                         Gregory Barton                           Gregory Barton
111 Fourth Ave. #11                       245 Ygnacio Valley Rd                    473 Florence Dr
New York, NY 10003-5236                   Walnut Creek, CA 94596-7091              Lafayette, CA 94549-5439



Gregory Hospelhorn                        Gregory Ness                             Gregory Onstott
411 27th St.                              6577 Plesenton Dr S                      3300 Bee Cave Road Ste 650-203
San Francisco, CA 94131-1916              Worthington, OH 43085-3090               Austin, TX 78746-6600



Gregory Perez                             Gregory Wood                             HAWKINS, TIFFANY
2625 NE 28 St.                            190 Tollgate Rd.                         1113 A North Noble
Fort Lauderdale, FL 33306-1725            Anna, IL 62906-3443                      Chicago, IL 60642-4090



HEYMAN, BRUCE                             HOLROYD, ALANA                           HSA Bank FBO Shirley Wise
4816 N. Ridgewood Ave.                    7 Society Ct.                            P.O. Box 15169
Norridge, IL 60706-2941                   Burlington, NJ 08016-3600                Tallahassee, FL 32317-5169



HSW International, Inc.                   Harvey Pillersdorf                       Heather Tehensky
Arnall Golden Gregory LLP                 1234 Prospect                            Arno Gerbrecht
c/o Frank N. White                        Ann Arbor, MI 48104-3947                 2924 Lincoln Ave Suite 200
171 17th St., NW, Ste. 2100                                                        Chicago, IL 60657-4109
Atlanta, Georgia 30363-1031

Heide Rendleman                           Helen Gremler                            Helen Walker
25 Walnut Grove Road                      P O Box 27                               1496 Bon Harbors Rd
Harrisburg, IL 62946-5301                 Berwick, IA 50032-0027                   Lottsburg, VA 22511-2017



Helene Bergman-Carlson                    Henrique Pedreika De Preitas Ceribelli   Henry Renaud
348 12th St. 2R                           300 High School Way #2112                PO Box 1461
Brooklyn, NY 11215-7301                   Mountain View, CA 94043                  Lowell, MA 01853-1461



Heyman, Bruce                             Howard Jiang                             Huong Le
2790 Red Vista Court                      12819 SE 38th St. #148                   6082 NW 53rd CT
Henderson, NV 89074-1280                  Bellevue, WA 98006-1326                  Ocala, FL 34482-2863
                 Case Inc.
ISU Financial Services,  09-44943   Doc 1260Ian Howell
                                                Filed 10/08/18 Entered 10/08/18 09:52:35
                                                                                 Ida Ziewacz Desc Main
Attn: T.J. Ryan                                 Document          Page
                                            2429 Locust St., Apt 315   17 of 36  1335 W. Byron St.
201 California Street, Suite 200            Philadelphia, PA 19103-5558                  Chicago, IL 60613-2827
San Francisco, CA 94111-5004


(c)ILJA KRASKE                              Illinois Department of Employment Security   (p)ILLINOIS DEPARTMENT OF REVENUE
458 LINDSEY LN                              33 South State Street                        BANKRUPTCY DEPARTMENT
THERMOPOLIS WY 82443-9443                   Chicago, Illinois 60603-2808                 P O BOX 64338
                                            Attn: Bankruptcy Unit - 10th flr.            CHICAGO IL 60664-0338


Integrated Data Storage, LLC                Ipswitch, Inc.                               Irene Mees
c/o George R. Mesires, Esq.                 10 Maguire Rd., Ste. 220                     c/o AXA Art Insurance Corp
Ungaretti & Harris LLP                      Lexington, MA 02421-3120                     3 West 35th St 11th Floor
70 W. Madison St., Ste 3500                                                              New York, NY 10001-2204
Chicago, IL 60602-4283

Irit Levy AND JOHN RECINE                   Jack A Dill                                  Jackson Loo
3 Fieldstone Lane                           2120 E Devon Court                           160 W 96TH st #2M
Beverly, MA 01915-1474                      Martinsville, IN 46151-5939                  New York, NY 10025-9227



Jackson, Christopher D                      Jacob Poon                                   Jacquelin Hendrex
1124 S Monroe St                            50 E. Las Flores Ave                         2241 Vega St
Arlington VA 22204-4217                     Arcadia, CA 91006-4632                       Grand Prairie, TX 75050-1743



James Baker                                 James Beene                                  James C Braunwarth
24191 Hollyoak #L                           6420 S. 120th West Ave.                      1218 E 4th St LOWR
Laguna Hills, CA 92656-6987                 Sapulpa, OK 74066-7272                       Duluth, MN 55805-3917



James Cummings                              James Edmond Beylotte                        James Fields
738 E. 6th St., Apt. 1C                     1111 Reidland Rd                             11706 Kangaroo Ct.
New York, NY 10009-6951                     Crosby TX 77532-2764                         Meadows Place, TX 77477-1419



James Herring                               James Hudson                                 James J Rice
12370 Buchanan Hwy                          3006 Oakhurst Ave.                           PO Box 3854
Temple, GA 30179-2767                       Austin, TX 78703-1428                        Parker, CO 80134-1441



James Lacock III                            James Mallinson                              James Moody
7 Riverwalk Drive                           18 Independence Ave.                         9259 Sweet Maple Ave
Weatogue, CT 06089-9624                     Babylon, NY 11702-1305                       Orlando, FL 32832-5667



James Poon                                  James Robert Fleming                         James Simmons
50 E.Las Flores Ave                         2109 S Duncan Rd                             1307 Charles Ave.
Arcadia, CA 91006-4632                      Champaign, IL 61822-6126                     Carterville, IL 62918-5119
James Smith      Case 09-44943   Doc 1260JamesFiled
                                               Weber 10/08/18 Entered 10/08/18 09:52:35
                                                                                Jana Dubke Desc Main
2875 Vista Mar Dr                            Document
                                         10350 Severance Dr. Page 18 of 36      9034 Northridge Dr
Grand Junction, CO 81503-2975            Parker, CO 80134-9132                  Orange, TX 77632-6252



Jane Chen                                Jane Zwisler                           Janet Greenwood
12868 Williams Meadow Ct.                31861 Unit J Hwy 160                   c/o Greenwood Asher & Associates
Herndon, VA 20171-2985                   Bayfield, CO 81122-9613                42 Business Centre Dr Suite 206
                                                                                Miramar Beach, FL 32550-6995


Janet Peele                              Janet S Weathers                       Janis Hill
P O Box 366                              11 Frontier Drive                      158 Parkview Ave.
Aberdeen, NC 28315-0366                  Walpole, MA 02081-2268                 Bangor, ME 04401-4062



Jaris Regier                             Jason Baker                            Jason Fournier
7802 E 95th Ave                          40830 Reseda Springs Rd                129 S Oakley Blvd 1
Buhler, KS 67522-9031                    Hemet, CA 92544-9625                   Chicago, IL 60612-2990



Jason Michael Pieszala                   Jason Rayburn                          Jason Regier
30 Seaman Ave                            P.O. Box 83                            7802 E 95th Ave
Apt 1C                                   Gibbon, NE 68840-0083                  Buhler, KS 67522-9031
New York City, NY 10034-6303


Jason Wallace                            Jay Johnston                           Jayne Reiter
1921 Varick Way                          863 Carroll St Apt 2A                  8444 West 25th Ave
Casselberry, FL 32707-2410               Brooklyn, NY 11215-1754                Lakewood, CO 80215-1763



Jean Eisel                               Jeanne Melvin                          Jeannie Esther Elias
P.O. Box 6564                            2458 Walnut Ave.                       1144 Shadow Mountain Terrace #B
Miramar Beach, FL 32550-1005             Venice, CA 90291-5019                  Vista, CA 92084-4682



Jeffery Marsh                            Jeffery Petrie                         Jeffery S Petrie
4149 N Kenmore Ave Unit-3N               10647 Sedgwick Way                     10647 Sedgwick Way
Chicago IL 60613-6415                    Parker, CO 80134-9186                  Parker, CO 80134-9186



Jeffery Wayne Burch                      Jeffrey Aschenbach                     Jeffrey Cost
1700 Harvard                             611 Circle Ave                         2939 Faubush Ct
Midland, TX 79701-5754                   Forest Park, IL 60130-1932             Independence, KY 41051-8163



Jeffrey Doerner                          Jeffrey L Myers                        Jeffrey Lee
3525 Del Mar Heights Rd #560             41737 Kendra Lane                      212 East Broadway, G106
San Diego, CA 92130-2199                 Weirsdale, FL 32195-5148               New York, NY 10002-5512
Jeffrey R Rush Case 09-44943    Doc 1260Jeffrey
                                            Filed   10/08/18 Entered 10/08/18 09:52:35
                                                Schultz                                     Desc Main
                                                                               Jeffrey Wolszon
7650 Hwy 34 N                               Document
                                        370 Ely Place      Page 19 of 36       260 E. Chestnut St. #2701
Raleigh, IL 62977-1438                   Palo Alto, CA 94306-4559                 Chicago, IL 60611-2484



Jennifer Nenadov                         Jeongho Park                             Jeremy Casner
8 E Randolph St Unit 1208                10590 Carver Drive                       PO Box 278
Chicago, IL 60601-3632                   Cupertino, CA 95014-3605                 Elizabeth, CO 80107-0278



Jeri E Nickell                           Jerry Raynor                             Jesse Loftin
PO Box 1893                              1961 Sandee Crescent                     2010 Winrock Apt 843
Vashon, WA 98070-1893                    Va.Beach, VA 23454-2307                  Houston, TX 77057-3914



Jill Perry                               Jim Phillips                             Jo Ann Foley
129 Natalie Dr.                          20557 Catka Dr                           1052 W. Diamond
Moraga, CA 94556-2422                    Redding, CA 96003-7710                   Shore Loop
                                                                                  Hernando, FL 34442-6222


Joanne Borman                            Joanne Serina                            Jody Anderson
20-03 28th St.                           PO Box 6121                              2533 Green Point Lane
Astoria,, NY 11105-2930                  Folsom, CA 95763-6121                    Denver, NC 28037-9429



Jody M Campbell                          Joel Damian                              Joel Levy
722 Texas Ave                            6216 N. Harding Ave.                     345 Mcfall Road
Corpus Christi, TX 78404-2727            Chicago, IL 60659-1008                   Apalachin, NY 13732-3737



Joel Tse                                 John & Kara Golian                       John C Frogley
237 11th St.                             14609 Reinhardt                          250 South End Ave Apt 7D
2nd Floor                                Leawood, KS 66224-3898                   New York, NY 10280-1076
Brooklyn, NY 11215-4495


John C Marietta                          John Carlson                             John Cy Rayburn
7605 S Santa Fe                          348 12th St. 2R                          PO Box 83
Salina, KS 67401                         Brooklyn, NY 11215-7301                  Gibbon, NE 68840-0083



John F. Powers                           John G. Watts                            John Heimann
c/o Jeffrey E. Faucette                  4200 Parsifal St., NE                    24 Mcmichael Drive
Taylor & Company                         Albuquerque, NM 87111-3373               Pinehurst, NC 28374-6701
One Ferry Building, Suite 355
San Francisco, CA 94111-4226

John Irons                               John Jeffrey Anzevino                    John Lane
10106 Baldwin Court                      31 Mile Hill Road                        1332 East C St.
Bethesda, MD 20817-1682                  Highland, NY 12528-1624                  Oakdale, CA 95361-3274
John Lemar       Case 09-44943    Doc 1260John Filed  10/08/18 Entered 10/08/18 09:52:35
                                               M Crapuchettes                    John Mitcha Desc Main
1302 Chambers St.                             Document
                                          2826 La Crescenta Dr Page 20 of 36     118 High Trail Dr.
Steilacoom, WA 98388-3848                 Cameron Park, CA 95682-7997            Georgetown, TX 78633-4516



John Preve                                John R Ingram                          John Westerman
117 Manchester St Ste 5                   8615 Hidden Acre Ct                    2502 Alexander Ln
Concord, NH 03301-5101                    Clarkston, MI 48348-2895               Apt# 904
                                                                                 Pearland, TX 77581-4585


Jolie Ruelle                              Jon Entine                             Jon Kitaji
504 Millbrook Road                        6255 So. Clippinger Dr.                5624 Carmel Valley Rd
Jericho, VT 05465-9506                    Cincinnati, OH 45243-3253              Carmel, CA 93923-9506



Jonathan Spencer                          Jonathon Gericke                       Joseph Caldeira
91 Park Terrace West                      8 Redbud                               2380 N Friendship Ln
New York, NY 10034-1311                   Harrisburg, IL 62946-5284              Springfield, MO 65803



Joseph Cook                               Joseph Daynes                          Joseph Manso
629 Catalina Pl                           212 Shadybrook Ct                      1409 N Mohawk St Apt #2
Corpus Christi, TX 78411-2303             Pittsburg, CA 94565-7370               Chicago IL 60610-5501



Joseph T Cook                             Joshua Weihnacht                       Joshua Weihnacht
629 Catalina Pl                           360 Smith St apt 5G                    901 Grand St Apt 4B
Corpus Christi, TX 78411-2303             Brooklyn, NY 11231-5096                Brooklyn, NY 11211-2738



Judy Re Friedman                          Julia Schubert-Cowan                   Julia White
2482 Pheasant Run Drive                   246 Chandler Hill Rd.                  1450 Laleiah Drive
Maryland Heights, MO 63043-1401           Bethel, ME 04217-4925                  Cumming, GA 30041-9511



Julian Hutchins, Sr.                      June Larson                            Justin Burch
414 Scotts Way                            22300 Kayenta Road                     PO Box 1231
Augusta, GA 30909-3135                    Apple Valley, CA 92308-7334            Stanton, TX 79782-1231



Jutta Carter                              K H Adams                              K.P.Babu Varada
6579 Camino Del Rey                       10851 S Ocean Drive                    1630 Chadwyck Place
Fountain, CO 80817-1560                   Unit 16                                Blue Bell, PA 19422-2912
                                          Jensen Beach, FL 34957-2614


KOSSMAN, RAY                              KUPERMAN, VLAD                         Karen A Blood
1614 Forest Rd.                           9417 Kenneth Ave.                      1209 N. Charles St #218
LaGrange Park, IL 60526-1106              Skokie, IL 60076-1309                  Baltimore, MD 21201-5658
Karen Borla      Case 09-44943   Doc 1260KarenFiled
                                               Dill 10/08/18 Entered 10/08/18 09:52:35
                                                                               Karen GalantiDesc Main
181 Loomis                                   Document
                                         2120 E Devon Court Page 21 of 36      8204 Moorland Lane
Apt 154                                  Martinsville, IN 46151-5939            Bethesda, MD 20817-3766
West Heartfort, CT 06107-2051


Karen Marie Borla                        Karen Queenan                          Katherine Benson
181 Loomis Drive #154                    8 Courtney Lane                        248 Cobb Road
West Hartford, CT 06107-2051             Danville CA 94506-4705                 Kinston, NC 28501-9585



Kathleen Kennedy                         Kathleen McDonald                      Kathleen Riley
707 Huntington Ct                        653 Valley Stream Dr                   175 Avery Dr. NE
Oswego, IL 60543-8499                    Geneva, FL 32732-9270                  Atlanta, GA 30309-2700



Kathrine Lehman                          Kathryn Smith                          KeLly Burgon
895 Nebraska Ave W                       312 Crosstown Dr #102                  10091 S 1300 W
St Paul, MN 55117-3327                   Peachtree City, GA 30269-2948          South Jordan, UT 84095-8873



Kelly E Drake                            Kelly Pitts                            Kelly Saporito
541 Louis Henna Blvd                     230B 7th Street Apt B                  1158 Coral Club Drive
Round Rock, TX 78664-7308                Brooklyn, NY 11215-3472                Coral Springs, FL 33071-5664



Kelvin Chin                              Ken Cates                              Kenneth Dauber
1265 Fifth Ave.                          47 Ackerman St                         6516 Indian Trail
San Francisco, CA 94122-2650             Salem, NH 03079-3401                   Plano, TX 75024-6062



Kenneth M Henry Sr                       Kenneth Mackey                         Kenneth Remmert
144 Stanley Road                         15067 Surrey Bend                      5509 N. Kansas Ave.
Monroe, CT 06468-1055                    Spring Hill, FL 34609-9519             Kansas City, MO 64119-2654



Kenneth Swinford                         Kenneth W Petrie                       Kerry K Cline
960 Kimblewood Dr.                       11229 East Parker Road                 236 Clineville Dr
Jackson, MO 63755-2552                   Parker, CO 80138-7801                  Nitazewell, VA 24630-8469



Kevin Chapin                             Kevin Coleman                          Kevin Gunter
1314 Pine St                             Kevin M Coleman                        2037 Monthaven Drive
Melbourne, FL 32901-3117                 230 Monte Vista Ridge Road             Wake Forest, NC 27587-6549
                                         Orinda, CA 94563-1624


Kevin Nowak                              Kevin Ribble                           Kevin Wong
740 Klein Drive                          630 Highride Drive                     57-29 157th St., 1st Flt.
Smithton, IL 62285-1402                  Lakewood Village, TX 75068-4362        Flushing, NY 11355
Kim Burgon       Case 09-44943   Doc 1260Kim Salony
                                             Filed 10/08/18 Entered 10/08/18 09:52:35
                                                                              Kimberly BaerDesc Main
10201 S 1300 W                               Document
                                         1029 Main St.    Page 22 of 36       427 S. Euclid
South Jordan, UT 84095-8815              Louisville, CO 80027-1725              Villa Park, IL 60181-2909



Kimberly McGalliard                      Kimberly Prescott                      Kitty L McCarty
372 Dekalb Ave                           127 Bedford Court                      PO Box 326
6B                                       Sanford, FL 32773-6032                 112 E Saint Anna
Brooklyn, NY 11205-3811                                                         Stanton, TX 79782-0326


Kris & Laura Stavrou                     Kristi Cooper                          Kristina Owyoung
2833 Main St.                            4 Parrot Dr.                           1841 Del Rey Street
Glastonbury, CT 06033-1030               Highland, IL 62249-1743                Lafayette, CA 94549-1910



Kroll Ontrack Inc.                       Kyle Bilyew                            Kyle Slade
Attn: General Counsel                    503 South Prairie St.                  1526 Pawnee Pkwy
9023 Columbine Road                      Apt. A4                                Elizabeth, CO 80107-8442
Eden Prairie, MN 55347-4182              Robinson, IL 62454-1647


Kymberley Deely                          LANGE, TIMOTHY                         LEAF
146 Hampton Hill Dr                      1163 S. Scoville Ave.                  2005 Market St 14Floor
Camden, DE 19934-5301                    Oak Park, IL 60304-2139                Philadelphia, PA 19103-7009
                                                                                ATTN: Lana Leor


LEWIS, BROOK L                           LOCKE, PATRICK                         Lai Yu Lily Wong
5618 Knob Rd.                            3266 N. Clark, #1E                     715 Girard St.
Nashville, TN 37209-4522                 Chicago, IL 60657-1645                 San Francisco, CA 94134-1917



Lance Hambly                             Lance Martin                           Lanny L Cummings
6005 Castlegate Dr West                  709 Flemish Ct                         201 Sharon Drive
#B18                                     Brentwood, CA 94513-5621               Barrington, IL 60010-3410
Castle Rock, CO 80108-3441


Larchin Miller                           Larisa Nikouline                       Larry Bernardini
133 Meadowcreek Rd                       21323 Dumetz Rd                        BC-2323
Coppell, TX 75019-4020                   Woodland Hills, CA 91364-4411          9902 Crystal Ct., Suite 107
                                                                                Laredo, TX 78045-6379


Larry Golub                              Larry Mack                             Larry R. Bernardini
4031 Thorngate Drive                     5573 Ohio Court                        220 N. Zapata Hwy
Williamsburg, VA 23188-1426              Concord, CA 94521-4137                 Suite 11, PMB 713B
                                                                                Laredo, TX 78043-4464


Larry S Golub                            Larry Wilson                           Laura Allenfort
4031 Thorngate Drive                     727 Old Orchard Drive                  5213 SW 8th Pl
Williamsburg, VA 23188-1426              Benton, IL 62812-1051                  Cape Coral, FL 33914-7012
Laura C Drumm Case 09-44943   Doc 1260LauraFiled  10/08/18 Entered 10/08/18 09:52:35
                                            Klieves                          Laura KorabiakDesc Main
632 S. Taylor Ave.                        Document
                                      807 Hiller St.     Page 23 of 36       151 S Bernardo Ave #2
Oak Park, IL 60304-1622                Belmont, CA 94002-2756                  Sunnyvale, CA 94086-5609



Lauren A Erickson                      Lauren E Burk                           Laurie Batter
42 142nd Avenue NE                     6129 Constance ST                       1201 Bowsprit Way
Portland ND 58274-9221                 New Orleans, LA 70118-5808              Carlsbad, CA 92011-1259



Lawrence Allen                         Lawrence Larry Musselman                Lawrence Shapiro
5545 Kingdon Road                      1205 W. Pike St.                        140 S. Blvd. Of Presidents
Lodi, CA 95242-9532                    Crawfordsville, IN 47933-2330           Sarasota, FL 34236-1702



Leah Sims                              Leighton Lee                            Lester Lampert, Inc.
2005 Pinehurst Ln #3216                7 Sheryl Ct.                            c/o George Apostolides
Mesquite, TX 75150-1278                Pleasant Hill, CA 94523-4550            ARNSTEIN & LEHR LLP
                                                                               120 S. Riverside Plaza, Suite 1200
                                                                               Chicago, IL 60606-3910

Lewis Sternberg                        LexisNexis/Account                      Li-Qing Shi
32 Domingo Ave # 1                     6501 Park of Commerce Blvd              14692 Snowshill Dr.
Berkeley, CA 94705-2448                Boca Raton, FL 33487-8279               Frisco, TX 75035-7232



Lieselotte Heil                        Lin Wang                                Linda Doherty
P.O. Box 1266                          19102 Angler Cove Dr                    PO Box 856
Lewisburg, WV 24901-4266               Cypress, TX 77433-3078                  St. Michaels, MD 21663-0856



Linda Fountaine                        Linda Herzog                            Linda Johnson
6729 Coral Lake Drive                  6160 East Fairmount                     4 Rays Rd.
Margate, FL 33063-5868                 Tucson, AZ 85712-4343                   Harrisburg, IL 62946-4470



Linda Stanley                          Lisa Decker                             Lisa Lefebire
750 S. 7th St.                         200 Perkins Cemetary Rd                 83 Spring St N 4
PO Box 36                              Magnolia, KY 42757-7928                 NYC, NY 10012-3913
Lyons, NE 68038-0036


Lon Nestrud                            Loren Gachen                            Loretta Carra-Estay
1574 Monroe St.                        36 Dominican Drive                      9 Anvil Court
Denver, CO 80206-1850                  San Rafael, CA 94901-1338               Wappingers Falls, NY 12590-3001



Lourdes Dieguez                        Lynette Mayhew                          Lynn McCrary
4590 SW 68th Court Circle              45 Cristofori Cir                       1250 Tall Pine Trail
Unit #9                                Maple Plain, MN 55359-9439              Gulf Breeze, FL 32561-4713
Miami, FL 33155-6835
MCGILL, TRAJAN Case 09-44943     Doc 1260MERRILL,
                                             Filed   10/08/18 Entered 10/08/18 09:52:35
                                                  GEFF                                       Desc Main
                                                                                MIHALJEVIC, ANTONIA
4248 S Pine Ave                              Document          Page
                                         655 W. Irving Park Rd., #5010 24 of 36 6264 N. Knox
Milwaukee, WI 53207-5138                  Chicago, IL 60613-6306                 Chicago, IL 60646-5040



MOORE, WILLIAM                            MUCHER, THOMAS                         MUSUNURI, RAMAMOHAN
5808 N. Winthrop, #3S                     9 Bunting Terrace                      64 Pebble Rd.
Chicago, IL 60660-3567                    Morganville, NJ 07751-2061             E. Windsor, NJ 08520-1261



Mairin Anne Bryan                         Manuel Rodgers Jr.                     Marc Novell
2429 N Beachwood Dr Apt 3                 8707 S. Borba Rd                       58 Regent Dr
Los Angeles, CA 90068-3049                Stockton, CA 95206-9628                Fletcher, NC 28732-8253



Margaret Chabowski                        Margaret Ellis                         Margaret Garnier
181 Congress St.                          13517 134th Ave. Kpn                   35 Plymouth Ln
Brooklyn, NY 11201-6103                   Gig Harbor, WA 98329-5011              Bluffton, SC 29909-5002



Margaret Lambard                          Margaret Nakakoji                      Margaret levy
P. O. Box 8294                            230 Central Park South #3F             345 McFall Rd
Bossier City, LA 71113-8294               New York, NY 10019-1409                Aplachin, NY 13732-3737



Margo Hyde                                Maria Touchet                          Mark Bosso
253 Washington Ave                        3521 Smith Ave Se                      2251 SW 92 Terrace, #2202
Apt. F4                                   Albuquerque, NM 87106-1605             APT 2202
Brooklyn, NY 11205-4279                                                          Davie, FL 33324-6851


Mark Cartier                              Mark Gremler                           Mark Gribble
24 Mallard Dr                             2425 Cumming                           3414 La Costa
York, ME 03909-1361                       Cumming, IA 50061-9364                 Missouri City, TX 77459-2403



Mark Lansbery                             Mark Natanael                          Mark Orttung
612 West Illinois                         5218 Sunlight Hill Ct                  338 Mckendry Place
Oblong, IL 62449-1139                     Spring, TX 77379-3095                  Menlo Park, CA 94025-2960



Marketwire Inc                            Marsha Bettis                          Martha Arndt
100 N Sepulveda Blvd Suite 325            4401 Chapel Rd.                        9350 Roberts Rd SE
El Segundo, CA 90245-5649                 Graham, TX 76450-5810                  West Jefferson, OH 43162-9592



Martha Rowlett                            Martin S Hancock                       Martin Sanders
P.O. Box 110                              4735 Kelvington Drive                  2020 Mallard Dr.
Castell, TX 76831-0110                    Indianapolis, IN 46254-5466            Northbrook, IL 60062-6641
Martin Zwisler Case 09-44943    Doc 1260Mary Filed  10/08/18 Entered 10/08/18 09:52:35
                                              E Steele                         Mary Ann WirtzDesc Main
31861J Us Hwy 160                           Document
                                        2602 37TH Ave W    Page 25 of 36       305 Dayton Ave #4
Bayfield, CO 81122-9619                  Seattle, WA 98199-3138                  Saint Paul, MN 55102-1876



Mary Boyle                               Mary Nicholson                          Mary Pat Braunstein
5427 Watercress Pl                       18789 Matanzas Road                     8075 Mt Sharp Rd
Columbia, MD 21045-2454                  Fort Myers, FL 33967-3470               Wimberley, TX 78676-4285



Matthew Baber                            Matthew Huard                           Matthew Jake Chesney
4060 Stormcloud Way                      155 Wythe Ave.                          716 Lafayette St
Castle Rock, CO 80104-7858               Brooklyn, NY 11249-3011                 Aurora, IL 60505-5147



Matthew Jake Chesney                     Matthew Rybicki                         Mechthild Phillips
or Matthew Chesney                       429 West 154th St., #52                 404 Bay Crest Drive
716 Lafayette St.                        New York, NY 10032-6364                 Pittsburg, CA 94565-2291
Aurora, IL 60505-5147


Megan Malloy                             Melanie Stallings                       Melissa M Wright
321 W. 54th St. #311                     PO Box 23788                            2400 Pld South Dr #3723
New York, NY 10019-5194                  Brooklyn, NY 11202-3788                 Richmond, TX 77406-6665



Melissa Stewart                          Melody Horseman                         Michael Bishop
41 Pancake Hollow Road                   3860 Raleigh Chapel Rd                  515 W 52nd St Apr PH3L
Highland, NY 12528-2318                  Raleigh IL 62977-1222                   New York, NY 10019-5266



Michael Brown                            Michael Burks                           Michael D Milroy
881 E Meadow Ln                          2269 Chestnut St.                       551 West Cordora
Tucson, AZ 85719-1059                    #905                                    PMB 354
                                         San Francisco, CA 94123-2600            Santa Fe, NM 87505-1825


Michael Glodich                          Michael Goode                           Michael Green
1308 East Elm                            2763 Sleepy Hollow Dr                   733 Loma Verde Ave
West Frankfort, IL 62896-3050            Portgage, MI 49024-7880                 Unit E
                                                                                 Palo Alto, CA 94303-7163


Michael Gribben                          Michael Klausmeier                      Michael Koberstein
6278 NW 23rd St                          11 E 1st St-Apt #622                    28 Louis Wides Drive
Boca Raton, FL 33434-4331                New York NY 10003-9189                  Murphysboro, IL 62966-3001



Michael Mahoney                          Michael Nguyen                          Michael Overn
7124 Crosby Lane                         11601 Century Oaks #4106                305 North Broadway
Palm Desert, CA 92260                    Austin, TX 78758-7736                   Upper Nyack, NY 10960-1620
Michael Petrie Case 09-44943   Doc 1260Michael
                                           Filed   10/08/18 Entered 10/08/18 09:52:35
                                               Price                          Michael RuddyDesc Main
11229 E. Parker Road                       Document
                                       9591 42nd Ct       Page 26 of 36       237 West 16 St.
Parker, CO 80138-7801                   Pleasant Prairie, WI 53158-3736        New York, NY 10011-6035



Michael Sanner                          Michael Siskin                         Michael Turner
POB 1498                                30 Cabrillo Place                      23309 Alta Way
Edwards, CO 81632-1498                  Oakland, CA 94611-2203                 Chatsworth, CA 91311-6402



Michael Weiss                           Michelle Fogle                         Miguel Drake-Mclaughlin
6411 Pernod                             105 Windsor Way                        56 St Marks Pl #1
St Louis, MO 63139-2043                 Richmond, VA 23221-3234                Brooklyn, NY 11217-1932



Mike Burke                              Mike Rowe                              Milton J Allen
12508 Poplar Forest Dr.                 1615 Co. Rd. 325 E.                    825 W Elm St
Richmond, VA 23233-2234                 Enfield, IL 62835-2103                 Stockton, CA 95203-1747



Mitchel Pilnick                         Moira Wilson                           Morgan Henrie
2608 Bedell St.                         10324 Hedgeway Drive                   6912 Fairweather Dr
Bellmore, NY 11710-4648                 Dallas, TX 75229-6122                  Anchorage, AK 99518-2238



Murlyn Zeske                            NAOMI BUTLER                           NJI Sales, Inc.
7148 Manor Oaks Dr.                     167 CHARLIE SMITH RD                   c/o Mark R. Owens, Esq.
Dallas, TX 75248-2241                   BRASELTON GA 30517-2502                Barnes & Thornburg, LLP
                                                                               11 S. Meridian Street
                                                                               Indianapolis, IN 46204-3535

Nancy Fede                              Natalie Tsukerman                      Nathan Miller
167 Sharon Drive                        435 Brayden Way                        901 Four Seasons Blvd
Cheshire, CT 06410-4240                 Draper, UT 84020-5180                  Aurora, IL 60504-4337



Neelam Lovte                            Neil Williams                          NetJets International, Inc.
9394 Penrose St.                        5317 Jade Forest Trail                 Mark R. Owens, Esq.
Frederick, MD 21704-7339                Raleigh, NC 27616-5148                 Barnes & Thornburg, LLP
                                                                               11 S. Meridian Street
                                                                               Indianapolis, IN 46204-3535

NetJets Services, Inc.                  Nica Orlick-Roy                        Nicholas Crefasi
c/o Mark R. Owens, Esq.                 468 Green Glen Way                     3145 Shadows Lake Dr.
Barnes & Thornburg, LLP                 Mill Valley, CA 94941-4018             Baton Rouge, LA 70816-3795
11 S. Meridian Street
Indianapolis, IN 46204-3535

Nicole Bournas-Ney                      Niki Conard                            Nina Sayles
139-14 85th Drive                       PO Box 812                             1160 Lincoln Ave. #205
Briarwood, NY 11435-2728                Fairfield, IL 62837-0812               Walnut Creek, CA 94596-4734
Nitin Mittal     Case 09-44943   Doc 1260Norm Filed
                                              Dyer 10/08/18 Entered 10/08/18 09:52:35      Desc Main
                                                                              Norris Troy Gerton
6 Rockridge Rd.                              Document
                                         1658 Glen Oak Ct Page 27 of 36       229 Morning Glory Dr
Natick, MA 01760-5525                    Lafayette, CA 94549-2256               Manchester, NH 03109-5946



OLOWOKANDE, ADEDAYO                      OSHEA, MEGHAN                          Office of the U.S. Trustee
4334 N. Hazel, #610                      123 N. Myrtle                          219 S Dearborn Room 873
Chicago, IL 60613-1436                   Elmhurst, IL 60126-2624                Chicago, IL 60604-2027



Oleg Gorodetsky                          Olexiy Buyanskyy                       Olivia Sanchez
173 Palmer Ave                           119 Steinbeck Way                      12200 Winterberry Lane
Mountain View, CA 94043-4211             Apt. F                                 Plainfield, IL 60585-5775
                                         Mooresville, NC 28117-8568


Owen Jay Follette                        PARIKH, BHAVESH                        PATEL, TINA
17131 Beaton Rd SE #102                  1301 Ivy Ln Apt 103                    10 North St.
Monroe, WA 98272-2745                    Naperville, IL 60563-0495              Robbinsville, NJ 08691-4182



PAUL, BIJOY                              PERLMAN, RYSELLE D                     PFISTER, RYAN
296 Hampshire Dr.                        7 Wedgewood Ct.                        300 N. State St., #4925
Plainsboro, NJ 08536-4321                East Brunswick, NJ 08816-2028          Chicago, IL 60654-5431



Pam Nelson                               Patricia Dudley                        Patricia Lewis
574 Sycamore Circle                      212 Blue Creek Trail                   125 Hi Wood Ln
Danville, CA 94526-4239                  Carbondale, CO 81623-9777              Kerrville, TX 78028-4968



Patricia Martin                          Patrick F Malleolo                     Patrick Smythe
12977 Tory Gate Ct                       Malleolo Associates Inc                2073 S. Nucla Way
Haymarket, VA 20169-2687                 2510 Route 44 Suite 11                 Aurora, CO 80013-1212
                                         Salt Point, NY 12578-8041


Paul Vitali                              Paul White                             Pauline & Scott Eidsvoog
256 NE 117th St                          5518 Piping Rock Dr.                   8169 Garland Lane
Miami, FL 33161-6102                     Abilene, TX 79606-4360                 Maple Grove, MN 55311-1774



Payce Louis                              Pennsylvania Department of Revenue     Performance Direct Investments II, L.P.
1010 California Ave #306                 Bankruptcy Division                    c/o Kirkland & Ellis LLP
Santa Monica, CA 90403-4180              PO Box 280946                          601 Lexington Avenue
                                         Harrisburg, PA 17128-0946              New York, New York 10022-4611


Peter Connors                            Peter Kim                              Peter Stackpole
2576 S. Xenon Way                        1785 Taylor Ln                         3216 Ravenglass Court
Lakewood, CO 80228-4939                  Placentia, CA 92870-8424               Walnut Creek, CA 94598-4019
Peter Tarbox     Case 09-44943   Doc 1260Philip
                                             Filed
                                                Gaddy10/08/18 Entered 10/08/18 09:52:35
                                                                                Philip Klein Desc Main
321 East St                                  Document
                                         2025 San Pedro NE  Page 28 of 36       1401 N St NW #1013
PO Box 52                                 Albuquerque, NM 87110-5951             Washington, DC 20005-4823
Orleans, VT 05860-0052


Phillip Stegner                           Pitney Bowes Inc                       Plainsboro Township (Police)
153 Karen Dr.                             4901 Belfort Rd Ste 120                641 Plainsboro Rd.
Mt. Juliet, TN 37122-2618                 Jacksonville, FL 32256-6016            Plainsboro, NJ 08536-2095



Preston Sturkie                           Pui Ling Tam                           Qwest Communications Company LLC
3920 Rose Lane                            1516 Dolores St.                       Attn: Jane Frey
Southside, AL 35907-4002                  San Francisco, CA 94110-4913           1801 California St Rm 900
                                                                                 Denver, CO 80202-2609


RB Dover                                  RIGGIO, JAMES                          RODRIGUEZ, SHANNA
121 Banyan Dr #226                        15628 Badger Lane                      936 W. Sunnyside, #102
Hilo, HI 96720-4603                       Homer Glen, IL 60491-9020              Chicago, IL 60640-6033



ROWND, JOHN W                             ROZELLE, BRANDON                       Raissa D’Antonio
2763 N. 74th St.                          10 E. Burlington St. #2G               6912 Fairweather Dr
Wauwatosa, WI 53210-1009                  Riverside, IL 60546-2620               Anchorage, AK 99518-2238



Rakhee Patel                              Randall Burkholz                       Randall Weinstein
2200 Ross Ave Suite 5350                  3864 Stoneridge Rd                     160 West 22nd St.
Dallas, TX 75201-7903                     Carisbad, CA 92010-7073                Suite 204
                                                                                 New York, NY 10011-9409


Raymond Hillary                           Raymond Skarupa                        Rebecca Janney
17915 Eagle Ln                            PO Box 183                             727 Madison Ave.
Lutz, FL 33558-8426                       Lagrange, OH 44050-0183                York, PA 17404-3106



Red Ant Army                              Rene Lacerte                           Rhonda Burnham
Fatima Hameed                             35 Antonio Court                       17304 E Darleen Dr
121 Reade Street Apt 6K                   Portola Valley, CA 94028-7903          Leander, TX 78641-9620
New York, NY 10013-6307


Richard Aird                              Richard Fields                         Richard Gras
4992 View 17.5 Drive                      32 Bradford Circle                     4718 Ingersoll
Escanaba, MI 49829-9450                   Sugar Land, TX 77479-2973              Houston, TX 77027-6602



Richard Houle                             Richard L Coles                        Richard Marcoux
9893 Lake Geopgia Dr                      118 N Hanover Ave                      1997 Linden Rd
Orlando, FL 32817-3118                    Lexington, KY 40502-1572               West Sacramento, CA 95691-6107
Richard Miller Case 09-44943          Doc 1260Richard
                                                  Filed   10/08/18 Entered 10/08/18 09:52:35
                                                      N. Clevenger                                Desc Main
                                                                                     Richard S Bunce
7434 Caminito Carlotta                            Document
                                              9942 Holt Road       Page 29 of 36     2946 Magnolia Street
San Deigo, CA 92120-2217                       Carmel, CA 93923-8596                  Berkeley, CA 94705-2330



Richard Stevenson                              Ricky Floyd                            Ridgestone Bank
PO Box 23                                      1298 Co. Rd. 100E                      c/o Robert D. Nachman
Purcell OK 73080-0023                          Enfield, IL 62835-2329                 Barack Ferrazzano Kirschbaum & Nagelberg
                                                                                      200 West Madison Street, Suite 3900
                                                                                      Chicago, Illinois 60606-3465

Rik Kinney                                     Rita Chan & Heng F Lee                 Rita Friedrich
2010 Buckingham Place                          2520 Wexford Ave                       212 Black
Glendale, CA 91206-1401                        Sout San Francisco CA 94080-5517       Chaffee, MO 63740-1104



Rober & Joan Konsdorf                          Robert Beyatte                         Robert Brecker
1155 Phillip Island St.                        275 Boderman Lane                      233 Maybrook Rd
Henderson, NV 89052-4388                       Bloomsdale, MO 63627-9099              Campbell Hall, NY 10916-3112



Robert Clark                                   Robert L Sharp                         Robert Lam
305 San Simeon Place                           25110 Goldcrest Dr-Unit#222            20 Madison Ave #209
Pittsburg, CA 94565-6272                       Bonita Springs FL 34134-2932           San Matea, CA 94402-2989



Robert Morrissey                               Robert Rader                           Robert Robbins
4591 Clearwater Ct.                            Box 715                                310 E Somonauk St
Montclair, VA 22025-1422                       Dona Ana, NM 88032-0715                Yorkville, IL 60560-1194



Robert Schwartz                                Robert Sheets                          Robert Stattel
621 Via Del Monte                              6784 Route 9                           2 Park Ln #4E
Palos Verdes Estates, CA 90274-1207            Hudson, NY 12534-8908                  Mt Vernon, NY 10552-3443



Robin Moro                                     Rodger G Burch                         Rodney Osborne
1228 Neale Road                                PO Box 1094                            5457 Dry Run Rd.
Loveland, OH 45140-9493                        Stanton, TX 79782-1094                 Milford, OH 45150-9412



Roger Horwitz                                  Roger Sprague                          Ronald A Bihler
348 Encinal Ave.                               PO Box 26853                           5206 S Andes Ct
Menlo Park, CA 94025-3105                      Santa Ana, CA 92799-6853               Centennial, CO 80015-4896



Ronald Buccarelli                              Ronald Crane                           Ronald Hamson
945 Adams St.                                  1476 S Olathe Way                      P.O. Box 178
Hollywood, FL 33019-1906                       Aurora, CO 80017-4164                  Dahlgren, IL 62828-0178
Rory Novell      Case 09-44943    Doc 1260Russell
                                              Filed   10/08/18 Entered 10/08/18 09:52:35
                                                  Gundlach                       Russell PrinceDesc Main
58 Regent Dr                                  Document
                                          6 Burns St.        Page 30 of 36       6706 Della St
Fletcher, NC 28732-8253                    #54                                     Hampton TX 77093-9232
                                           Forest Hills, NY 11375


Russell Ryba                               Ruth Purdy                              Ryan James Pfister
325 W Summerhill Place                     1815 Seneca Blvd                        300 N State St Apt 4925
Oak Creek, WI 53154-5040                   Winter Springs, FL 32708-5533           Chicago, IL 60654-5431



Ryan Reed                                  SPAGNOLI, TIMOTHY                       SWANSON, ERIC
6212 Alamanda Hills Boulevard              24914 Emerald Ave.                      954 W. Grace St., #J201
Lakeland, FL 33813-7802                    Plainfield, IL 60585-2968               Chicago, IL 60613-6000



Sabine Tucker                              Sabine Watermann                        Sally Shapiro
53 Engert Ave.                             105 Serra Way #163                      682 Ocean Ave., Apt. 2E
Brooklyn, NY 11222-4804                    Milpitas, CA 95035-5206                 Brooklyn, NY 11226-5357



Samuel Maine                               Sandra Anfang                           Sandra Bonar
7065 Dark Horse Dr                         1508 Spinnaker Lane                     8021 Granada Road
Colorado Springs, CO 80919-1438            Half Moon Bay, CA 94019-1546            Prairie Village, KS 66208-5062



Sandra Devoto                              Sandra Wing                             Santhana Thirumalatsmy
614 Carman Forest Ln                       667 North Main St                       12227 S 44th St
Manchester, MO 63021-5890                  Wolfeboro, NH 03894-4315                Phoenix AZ 85044-2403



Sara McCoy                                 Sarah Friery Miller                     Scot Weaver
1057 Eagle Rd Q-41                         1317 Ridge Master Dr                    205 N Red Slide Drive
Wayne, PA 19087-3639                       State College, PA 16803-3157            Wellsville, UT 84339-9757



Scott C Burgon                             Scott Flegel                            Scott Hazdra
10641 Canterbury Dr                        5546 Amby Dr                            931 W 75th St Ste 137-111
Highland, UT 84003-9327                    San Jose, CA 95124-6333                 Naperville, IL 60565-1294



Scott Kirby                                Scott Rabin                             Scott Rosensweig
2831 Swift Fox Corner                      7602 Church St                          430 Oakwood Drive
Missouri City, TX 77459-3391               Morton Grove, IL 60053-1617             Hamilton, OH 45013-3467



Seamus O’Neill                             Shama Ali                               Shana Rigby
7424 Eldorado St.                          2214 Owens                              512 17th St
Mclean, VA 22102-2906                      Richardson, TX 75082-4704               Brooklyn, NY 11215-6024
Shane E Veltri Case 09-44943           Doc 1260Shannon
                                                   Filed   10/08/18 Entered 10/08/18 09:52:35
                                                       Ferguson                                    Desc Main
                                                                                      Shannon T Vaughn
1248 S Parkside Dr                                 Document
                                               5044 State Hwy. 30 W. Page 31 of 36    9080 W RD 625E
Saratoga Springs, VT 84045-6438                 Huntsville, TX 77340-0805              Caimi IL 62821



Sharla W Gaddis                                 Sharon Burcham                         Sharon Niemeier
892 West Grand Avenue                           1128 Wilson Ave                        68 Stone Creek Lane
Grover Beach, CA 93433-2134                     Pulaski, VA 24301-2522                 Defiance, MO 63341-1012



Shawnee Administrative Services, LLC            Shelley Sullivan                       (c)SHERRI LYN LEFEBRE
204 East Oak St                                 205 Magnolia Drive                     134 BROWN RD
West Frankfort, IL 62896-2742                   Freeport, FL 32439-3659                MICHIGAMME MI 49861-8010



Sheryl Bowman                                   Shirley Kucirek                        Simon A Kono
P.O. Box 8                                      14102 ’F’ Tregaron Ridge Ave           31-49 36th Street Apt 4A
St. Albans, ME 04971-0008                       Bellevue, NE 68123-4824                Astoria, NY 11106-1055



Sonnenschein Nath & Rosenthal LLP               Spectrum Equity Investors V LP         Srinivasa Kolli
233 South Wacker Drive, Suite 7800              & Spectrum Investments Mgrs’ Fund LP   850 Oak Gln
Chicago, IL 60606-6404                          c/o Proskauer Rose LLP                 Irvine, CA 92618-4723
Attn: Stephanie L. Wowchuck                     70 W Madison Suite 3800
                                                Chicago IL 60602-4342

Stephanie Bishop                                Stephanie Deiters                      Stephen Braunstein
14400 E Fremont Ave                             2075 Washington Road                   8075 Mt Sharp Rd
Apt 12-303                                      Washington, IL 61571-2059              Wimberley, TX 78676-4285
Englewood, CO 80112-4435


Stephen Dill                                    Stephen Jordan                         Stephen Olson
10917 Lees Mill Rd                              101 First St Suite 291                 767 Cavanagh Road
Remington, VA 22734-2007                        Los Altos, CA 94022-2750               Glendale, CA 91207-1411



Stephen Schmidt                                 Stephen Wood                           Steve Klein
PO Box 1038                                     85 Quarry Road                         PO Box 706
Greenwich, CT 06836-1038                        Glastonbury, CT 06033-3828             Stanton, TX 79782-0706



Steve McLaughlin                                Steve Vonder Haar                      Steven Arnold
Skadden Arps Slate Et al                        1508 Catamaran Ln.                     426 Range Road
155 N Wacker Drive Suite 2700                   Arlington, TX 76012-2157               Dover-Foxcroft, ME 04426-3322
Chicago, IL 60606-1720


Steven Balt                                     Steven Benson                          Steven Faber
318 Spear St Unit 3G                            1005 Linwood Dr                        200 Hawthorn Loop
San Francisco, CA 94105-6159                    Paragould, AR 72450-4919               Crossville, TN 38555-5786
Steven J & ClaudiaCase   09-44943
                   J Arnold         Doc 1260Steven
                                                Filed   10/08/18 Entered 10/08/18 09:52:35
                                                   Lansingh                        Steven PorcaroDesc Main
Steven J Arnold                                 Document
                                            2246 60th Ave SW #8 Page 32 of 36      9 N. Howells Pt. Rd.
426 Range Rd                                 Seattle, WA 98107-3139                  Bellport, NY 11713-2922
Dover-Foxcroft, ME 04426-3322


Steven Sacchi                                Steven Whitsell                         Stone Turner Group LLP
220 Riverside Boulevard                      208 N 43Rd St                           Amy Crittenden
at Trump Place                               Artesia, NM 88210-9563                  60 State Street 35th Floor
New York, NY 10069-1001                                                              Boston, MA 02109-1800


Stuart Imrie                                 Stuart M Cohen                          Sukhnandan Gambhir
2006 Potomac Drive #C                        PO Box 631                              2169 GABRIELLA LANE
Houston, TX 77057-2961                       Bangor, ME 04402-0631                   LIVERMORE,CA 94550-7371



SunGard Corbel LLC                           Susan Adams                             Susan Clark
1660 Prudential Drive                        157 Winthrop Road                       725 Monroe St.
Jacksonville, FL 32207-8188                  Brookline, MA 02445-4642                Santa Rosa, CA 95404-3929



Susan Clinton                                Susan Cook                              Susan Krul
27070 Sand Trap Court                        7 Vista Drive                           316 Noll Road
Salisbury, MD 21801-2469                     Poughkeepsie, NY 12601-6558             Georgetown, PA 15043-9655



Susan Mahoney                                Susan Patton                            Susan Sutker
7124 Crosby Lane                             309 East Main St.                       3201 Sleepy Hollow Drive
Palm Desert, CA 92260                        West Frankfort, IL 62896-2401           Plano, TX 75093-3410



Susan Tannenbaum                             Susan Tannenbaum                        Sushil Chawla
1 Columbus Place #N5-O                       One Columbus Place #N5-0                6358Field Flower Trail
New York, NY 10019-8217                      New York, NY 10019-8201                 Centreville, VA 20121-5625



(p)SUZANNE L TURNER                          Tai Thach                               Tanya Zimmerli
PO BOX 471233                                2223 Augusta Pl                         2353 Swaps Court
SAN FRANCISCO CA 94147-1233                  Santa Clara, CA 95051-1714              Reston, VA 20191-2630



Tara Erickson                                Terry L Wickstrom                       Terry Wickstrom
209 London Rd                                811 Woodtream St                        811 Woodstream St
Asheville, NC 28803-2709                     Stockton, CA 95206-6214                 Stockton, CA 95206-6214



The Northern Trust Company                   Theresa Galvin                          Theresa Wooden
Legal Dept -Attn: Jennifer Dirkin            PO Box 8040                             20 Cardinal Road #9
50 South Lasalle Street                      Asheville, NC 28814-8040                Hyde Park, NY 12538-2834
Chicago, IL 60603-1008
Thomas Bartzen Case 09-44943      Doc 1260Thomas
                                              Filed   10/08/18 Entered 10/08/18 09:52:35
                                                 Galbraith                                    Desc Main
                                                                                 Thomas Kucharik
5212 County Road 424                          Document          Page
                                          154 East 29th Street Apt 155 33 of 36  29 Manzoni Farm Dr
Anna, TX 75409-7854                        New , NY 10016-8170                    Madison, CT 06443-1965



Thomas L Pfost                             Thomas Luckenbach                      Thomas M Reynolds
PO Box 221                                 7990 E FM 1431 East                    415 Kestrel Ln
Vanderpool, TX 78885-0221                  Marble Falls, TX 78654-3596            PO BOX 681
                                                                                  Silverthorne, CO 80498-0681


Thomas Walker                              Thomas Zimmerman                       Thoughtworks
781 Cedar Run Trl                          2127 Crestview Ct                      200 E. Randolph St., 25th Flr.
Manakin, VA 23103-3185                     Wauwatosa, WI 53226-2048               Chicago, IL 60601-6501



Tim Harding                                Timonty Nystrom                        Timothy Harder
10644 Clark Farm Dr                        2994 Cheswyck Terrace #349             6585 W Berry Ave
Parker, CO 80134-9148                      Freemont CA 94536-1908                 Denver, CO 80123-0801



Timothy Nixon                              Top Layer Security                     Tracy E Brantner
1138 North Germantown Parkway              2400 Computer Dr.                      24 NW 125th Road
PMB 101-105                                Westborough, MA 01581-1770             Warrensburg, MO 64093-7488
Cordova, TN 38016-5872


Tracy Luck                                 Tracy Rooks                            Tracy Ryba
126 Ware Road                              368 Hazel Clark Rd.                    325 W Summerhill Place
Williamsburg, VA 23185-3144                Columbia, KY 42728-9464                Oak Creek, WI 53154-5040



Tuan-Dung Vu                               U.S. Department of Labor-EBSA          VAN, LINDA
1714 Salamoni Ct                           200 W. Adams St,, Ste 1600             55 Goettingen St.
San Jose, CA 95133-0904                    Chicago, IL 60606-5228                 San Francisco, CA 94134-1246



Vanessa Hiser                              Venita Rayen                           Vera Moffitt-Scott
2975 Fairview Church Pascal Rd.            4255 S. Ferdon Blvd                    401 East 7th Ave, #302
Hardyville, KY 42746-8293                  Crestview, FL 32536-5224               Tampa, FL 33602-2736



(c)VICKY WHEELER                           Victor Petersen                        Vijay Raghuraman
308 S DOUGLAS ST                           2895 S. Palm St.                       335 Elan Village Ln
MCLEANSBORO IL 62859-1429                  Gilbert, AZ 85295-1475                 Apt 407
                                                                                  San Jose, CA 95134-2541


Viki Tindle                                Vikki Schanz                           Vikram Kashyap
881 Taylor St                              43 Hillrise                            c/o Bruce C. Scalambrino
Detroit, MI 48202-1723                     Dove Canyon, CA 92679-3504             Scalambrino & Arnoff, LLP
                                                                                  One North LaSalle Street, Suite 1600
                                                                                  Chicago, IL 60602-3935
Vincent Hong     Case 09-44943          Doc 1260Virgilio
                                                    Filed   10/08/18OrbeEntered 10/08/18 09:52:35
                                                         O Jimenez-Del                                 Desc Main
                                                                                          Virginia Phelps
14692 Snowshill Dr.                                 Document
                                                25718 S Bridge Path    Page 34 of 36      1404 Gilmore St.
Frisco, TX 75035-7232                            Channahon, IL 60410-3333                       Mountain View, CA 94040-2915



Virginia Rothweiler                              Vivian Ebersman                                Vladimir Makarov
14 Old Coach Road                                91 Central Park West                           879 St. Charles Dr
Hudson, NH 03051-5044                            New York, NY 10023-4609                        Apt. 2
                                                                                                Thousand Oaks, CA 91360-4013


Walter Bryant                                    Wanda Shomaker                                 Warren & Michelle Petersen
73 Lands End                                     5211 Bowling Street                            2907 S Birch St
Jackson, TN 38305-7836                           Dublin, VA 24084-2038                          Gilbert, AZ 85295-1482



Warren Buck                                      Wendy Nestrud                                  Weston Hippler
1191 Edwards Blvd.                               1574 Monroe St.                                580 Spring Creek Ct
New Braunfels, TX 78132-4053                     Denver, CO 80206-1850                          Marietta, GA 30068-3065



Whitney Benson                                   William Butler                                 William C Wood Jr
1804 Fairway Lane                                167 Charlie Smith Rd                           4908 Monument Avenue Suite 201
Paragould, AR 72450-9698                         Braselton GA 30517-2502                        Richmond, VA 23230-3613



William Clodfelder                               William Duncan                                 William Dunn
PO Box 922                                       276 Via Linda Vista                            1485 Jay Court
Mahomet, IL 61853-0922                           Redondo Beach, CA 90277-6408                   Snellville, GA 30078-2108



William Glodich                                  William Long                                   William Paine
107 South Candy Cane Lane                        93 Broken Rock Dr                              72-81 113th St.
West Frankfort, IL 62896-2803                    Henderson, NV 89074-1041                       Apt 6W
                                                                                                Forest Hills, NY 11375-5622


William Vollmar                                  Wolters Kluwer Financial Services, Inc.        Wolters Kluwer Financial Services, Inc.
1003 E Main St                                   c/o Deborah M. Gutfeld, Esq.                   c/o Deborah M. Gutfeld, Esq.
New Prague, MN 56071-2249                        Neal, Gerber & Eisenberg LLP                   Neal, Gerber & Eisenberg LLP
                                                 2 North LaSalle Street, Suite 1700             2 North LaSalle Street, Suite 1700
                                                 Chicago, IL 60602-4000                         Chicago, Illinois 60602-4000

Workable Solutions Inc, assignee of Lydia Au     Workable Solutions, Inc.                       Workable Solutions, as assignee of A.C. Kitc
c/o George R Mesires Esq                         7120 Lake Ellenor Dr.                          c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                           Orlando, FL 32809-5721                         Ungaretti & Harris LLP
70 W Madison St Ste 3500                                                                        70 W. Madison St., Ste. 3500
Chicago IL 60602-4283                                                                           Chicago, IL 60602-4283

Workable Solutions, as assignee of A.L. Higg     Workable Solutions, as assignee of Alma Davi   Workable Solutions, as assignee of Bronson A
c/o George R. Mesires, Esq.                      c/o George R. Mesires, Esq.                    c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                           Ungaretti & Harris LLP                         Ungaretti & Harris LLP
70 W. Madison St., Ste. 3500                     70 W. Madison St., Ste. 3500                   70 W. Madison St., Ste. 3500
Chicago, IL 60602-4283                           Chicago, IL 60602-4283                         Chicago, IL 60602-4283
                 Case
Workable Solutions,      09-44943
                    as assignee of CynthiaDoc
                                           S 1260Workable
                                                     Filed   10/08/18
                                                          Solutions,        Entered
                                                                     as assignee of D.M.10/08/18
                                                                                         Pinc    09:52:35      Desc asMain
                                                                                                  Workable Solutions,    assignee of David H.
c/o George R. Mesires, Esq.                          Document           Page
                                                 c/o George R. Mesires, Esq.   35   of 36         c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                           Ungaretti & Harris LLP                           Ungaretti & Harris LLP
70 W. Madison St., Ste. 3500                     70 W. Madison St., Ste. 3500                     70 W. Madison St., Ste. 3500
Chicago, IL 60602-4283                           Chicago, IL 60602-4283                           Chicago, IL 60602-4283

Workable Solutions, as assignee of E.M. Oï¿½        Workable Solutions, as assignee of J.E. Klom      Workable Solutions, as assignee of James C.
c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                            Ungaretti & Harris LLP                            Ungaretti & Harris LLP
70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500
Chicago, IL 60602-4283                            Chicago, IL 60602-4283                            Chicago, IL 60602-4283

Workable Solutions, as assignee of James R.       Workable Solutions, as assignee of Jason A.       Workable Solutions, as assignee of John J. M
c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                            Ungaretti & Harris LLP                            Ungaretti & Harris LLP
70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500
Chicago, IL 60602-4283                            Chicago, IL 60602-4283                            Chicago, IL 60602-4283

Workable Solutions, as assignee of John M. M      Workable Solutions, as assignee of K.L. Rowl      Workable Solutions, as assignee of L. Haine-
c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                            Ungaretti & Harris LLP                            Ungaretti & Harris LLP
70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500
Chicago, IL 60602-4283                            Chicago, IL 60602-4283                            Chicago, IL 60602-4283

Workable Solutions, as assignee of Lisa A. M      Workable Solutions, as assignee of M. Chenau      Workable Solutions, as assignee of Margaret
c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                            Ungaretti & Harris LLP                            Ungaretti & Harris LLP
70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500
Chicago, IL 60602-4283                            Chicago, IL 60602-4283                            Chicago, IL 60602-4283

Workable Solutions, as assignee of Martin Cr      Workable Solutions, as assignee of N. McConn      Workable Solutions, as assignee of P. Lumpki
c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                            Ungaretti & Harris LLP                            Ungaretti & Harris LLP
70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500
Chicago, IL 60602-4283                            Chicago, IL 60602-4283                            Chicago, IL 60602-4283

Workable Solutions, as assignee of P.T. Mara      Workable Solutions, as assignee of Pauline H      Workable Solutions, as assignee of R.S. Draz
c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                            Ungaretti & Harris LLP                            Ungaretti & Harris LLP
70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500
Chicago, IL 60602-4283                            Chicago, IL 60602-4283                            Chicago, IL 60602-4283

Workable Solutions, as assignee of R.W. Brya      Workable Solutions, as assignee of Robert N.      Workable Solutions, as assignee of Rose M. C
c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                            Ungaretti & Harris LLP                            Ungaretti & Harris LLP
70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500
Chicago, IL 60602-4283                            Chicago, IL 60602-4283                            Chicago, IL 60602-4283

Workable Solutions, as assignee of S.L. Sand      Workable Solutions, as assignee of Sandra A.      Workable Solutions, as assignee of Troy L. M
c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.                       c/o George R. Mesires, Esq.
Ungaretti & Harris LLP                            Ungaretti & Harris LLP                            Ungaretti & Harris LLP
70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500                      70 W. Madison St., Ste. 3500
Chicago, IL 60602-4283                            Chicago, IL 60602-4283                            Chicago, IL 60602-4283

Workable Solutions,assignee of Audwein C. El      Xavier Fan                                        Yolanda Miller
c/o George R. Mesires, Esq.                       89 Adelphi St. #2                                 PO Box 6002
Ungaretti & Harris LLP                            Brooklyn, NY 11205-2392                           Miramar Beach, FL 32550-1001
70 W. Madison St Ste. 3500
Chicago, IL 60602-4283
Zachary Bockman Case 09-44943            Doc 1260        Filed 10/08/18 Entered 10/08/18 09:52:35                      Desc Main
1525 Jackson St #208                                     Document     Page 36 of 36
Oakland, CA 94612-4409




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Carol DeAngelo                                        Department of the Treasury-Internal Revenue          Illinois Department of Revenue
3366 SE Snow Rd                                       Centralized Insolvency Operations                    Bankruptcy Unit
Port Saint Lucie, FL 34984                            PO Box 21126                                         100 W. Randolph St., #7-400
                                                      Philadelphia PA 19114                                Chicago, IL 60601


Suzanne Turner
2269 Chestnut St.
#905
San Francisco, CA 94123




                                      Addresses marked (c) above for the following entity/entities were corrected
                                           as required by the USPS Locatable Address Conversion System (LACS).


Chad Mitsdarffer                                      Ilja Kraske                                          Sherri Lyn Lefebre
Rr#2, Box 127                                         459 E. River Road                                    HC 1 Box 2101
Enfield, IL 62835                                     thermopolis, WY 82443                                Michigane, MI 49861



Vicky Wheeler
708 East Saint Charles
Mcleansboro, IL 62859




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Brian Kleinfeldt                                   (d)George Alfonso                                    (d)John R Ingram
1735 Big Ridge Road                                   308 N. Barranca Ave                                  8615 Hidden Acre Ct
Harrisby, IL 62946-4937                               Glendora, CA 91741-2430                              Clarkston, MI 48348-2895



End of Label Matrix
Mailable recipients    900
Bypassed recipients      3
Total                  903
